Citation Nr: 0216098	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina




THE ISSUES

Entitlement to service connection for bilateral knee 
disability.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1991 to May 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 decision by 
the RO which denied service connection for bilateral knee and 
ankle disabilities.  The Board remanded the appeal to the RO 
for additional development in February 1998.  

By rating action in October 2000, service connection was 
established for residuals of a right and left ankle injury.  
The RO assigned a 10 percent evaluation for the right ankle 
disability and a noncompensable evaluation for the left ankle 
disability, effective from May 7, 1996, the day following the 
veteran's discharge from service.  The veteran was notified 
of this decision and did not appeal.  Accordingly, the issue 
of service connection for a bilateral ankle disability is 
moot.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran does not have a bilateral knee disability 
which is related to service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the present 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As well, changes to the Code of Federal Regulations 
were made in response to the VCAA, as made effective November 
9, 2000, except that the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  As the veteran's claims based on new and material 
evidence were filed prior to august 29, 2001, the old version 
of 3.156 defining new and material evidence will be applied 
to the facts of this case.

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal have been accomplished.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002).  Upon careful 
review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated in June 2001, he was informed 
whose responsibility it was to obtain needed records.  He was 
also offered an opportunity to give testimony at a personal 
hearing, which he chose not to do, and was also afforded two 
VA examinations.  All pertinent records from VA and all 
private medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
service connection.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  The veteran may also establish 
service connection by a showing of continuity of 
symptomatology following the inservice disease or injury.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Factual Background

The service medical records show that the veteran was seen 
for right and/or left knee pain on several occasions during 
service, nearly always after playing basketball.  When first 
seen in February 1994, the veteran reported a history of 
bilateral knee pain for the past 3 years.  He denied any 
history of trauma to either knee and reported that he played 
basketball 4 to 5 times a week.  He also reported playing 
football and baseball.  On examination at that time, there 
was some tenderness in the patella area.  Range of motion was 
from 0 to 138 degrees, with no evidence of swelling, 
instability, or subluxation.  X-ray studies were within 
normal limits.  The assessment was bilateral patella 
tenderness, chronic.  

In March 1994, the veteran was seen for right knee pain after 
bumping the knee against a wall (or another player) while 
playing basketball.  Pertinent findings at that time included 
mild swelling on the inferior aspect of the anterior right 
knee with moderate point tenderness and decreased range of 
motion secondary to pain.  X-ray studies of the right knee 
showed no evidence of fracture or other significant 
abnormalities.  When he was seen the following day, there was 
no effusion or discoloration and no erythema or warmth in the 
right knee.  Range of motion was restricted from 30 to 90 
degrees secondary to pain with pain to palpation in the 
popliteal fossa and calf.  The assessment was right knee 
contusion and hyperextension.  On follow-up several days 
later, the veteran's right calf was very tender to palpation 
with visibly edematous.  There were no clinical findings for 
the right knee.  A venogram of the right leg for possible DVT 
was negative.  The assessment was right calf tenderness and 
rule out DVT.  

The records show that the veteran was seen for right knee 
pain again in December 1994 and February 1995.  No specific 
clinical findings were noted on either occasion.  In May 1995 
the veteran was started on physical therapy to strengthen his 
lower extremities.  Therapy records show no significant 
improvement in his symptoms with therapy, but that he was 
able continue to play basketball, football, and baseball.  
The assessment was patella chondromalacia.  

When the veteran was examined by VA in July 1996, the 
examiner indicated that he did not have the claims file 
available for review.  The veteran reported constant pain and 
swelling in both knees and said that he was no longer able to 
play sports or jog.  On examination, the veteran's gait was 
normal and he did not use a cane or a prosthetic device such 
as a knee brace.  There was no evidence of swelling, 
deformity, or instability in either knee.  Muscle development 
was excellent, and the veteran had good motor strength with 
no atrophy.  Range of motion was from 0 to 140 degrees in 
each knee, and there was no evidence of crepitus.  When the 
patella was balloted, there was no pain or instability in 
either knee.  X-ray studies of each knee were within normal 
limits.  The diagnoses included history of bilateral knee 
injuries during service with normal physical examination and 
no evidence of any residuals.  

When examined by VA in February 1994, the examiner indicated 
that he had reviewed the claims file and noted the veteran's 
medical history.  On examination, range of motion of the each 
knee was from 15 to 135 degrees without pain.  Lachman's test 
and drawer sign were negative and there was no evidence of 
any joint effusion.  X-ray studies of the right and left knee 
were normal.  The impression included history of bilateral 
knee pain and rule out degenerative joint disease.  

The examiner opined that the veteran's bilateral knee 
disorder was not related to military service.  He noted that 
the veteran's right knee pain in service had completely 
resolved without residuals.  He opined that the veteran's 
current bilateral knee pain was muscular in nature and was of 
completely different etiology and unrelated to military 
service.  

A private medical report received in February 2002, showed 
that the veteran was seen in January 2001 for evaluation of 
bilateral knee pain.  The veteran reported knee pain for ten 
years, primarily in the anterior patellar area.  The veteran 
denied any specific injury, but reported increased pain with 
running, jumping, squatting, stooping, or climbing steps.  He 
also reported some cracking or popping sensation in both 
knees, and denied any true locking or giveway.  On 
examination, the veteran walked without a limp, but with full 
stooping or squatting, there was increased pain.  There was 
tenderness over the patellar tendon and less so directly over 
the patella, bilaterally.  Range of motion was full and there 
was no effusion in either knee.  The collateral ligaments 
were intact to stressing and Drawer sign and Lachman's test 
were negative.  X-ray studies of the left knee were normal 
including proper patellar alignment of both knees.  The 
diagnosis was chronic patellar tendinitis and subpatellar 
pain, left greater than the right.  

Analysis

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the veteran's current bilateral knee 
problems are related to military service.  While the evidence 
shows that the veteran was seen for bilateral knee pain in 
service, there were no diagnostic findings of a specific knee 
disability, other than a contusion to the right knee in 1994 
which resolved without residual disability.  The veteran was 
examined by VA on two separate occasions subsequent to his 
discharge from military service.  Those examinations showed 
no clinical or diagnostic evidence of any disability.  
Similar negative findings were noted on a private examination 
in January 2001.  That report showed no specific 
abnormalities in either knee.  The veteran had full range of 
motion in each knee and there was no instability or 
subluxation.  There was no swelling and x-ray studies were 
normal.  While the private physician offered a diagnosis of 
bilateral patellar tendonitis, he did not relate the 
veteran's knee symptoms to military service.  

Furthermore, a VA examiner in February 2002 reviewed the 
entire claims file and offer the opinion that the veteran's 
current bilateral knee pain was muscular in nature and was 
not related to military or to the symptoms the veteran 
experienced during military service.  

There is no evidence in the veteran's claims folder which 
would tend to establish a medical link between any current 
right knee symptomatology and military service.  "Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology of any current bilateral knee 
symptom.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for a bilateral knee 
disability is not warranted.  


ORDER

Service connection for a bilateral knee disability is denied.  




		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

